Name: 79/1052/EEC: Commission Decision of 28 November 1979 nominating a member of the Advisory Committee on Customs Matters
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-12-18

 Avis juridique important|31979D105279/1052/EEC: Commission Decision of 28 November 1979 nominating a member of the Advisory Committee on Customs Matters Official Journal L 322 , 18/12/1979 P. 0025 - 0025****( 1 ) OJ NO L 321 , 22 . 11 . 1973 , P . 37 . ( 2 ) OJ NO L 299 , 26 . 10 . 1978 , P . 39 . COMMISSION DECISION OF 28 NOVEMBER 1979 NOMINATING A MEMBER OF THE ADVISORY COMMITTEE ON CUSTOMS MATTERS ( 79/1052/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COMMISSION DECISION OF 7 NOVEMBER 1973 SETTING UP AN ADVISORY COMMITTEE ON CUSTOMS MATTERS ( 1 ), AS AMENDED BY THE DECISION OF 20 OCTOBER 1978 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS IT IS FOR THE COMMISSION TO REPLACE MEMBERS OF THE COMMITTEE WHO HAVE RESIGNED , HAS DECIDED AS FOLLOWS : ARTICLE 1 MISS BRUCE ( UNITED KINGDOM ), REPRESENTATIVE OF CHAMBERS OF COMMERCE AND INDUSTRY , IS APPOINTED AS A MEMBER OF THE COMMITTEE IN PLACE OF MR DAVIES ( UNITED KINGDOM ), WHO HAS RESIGNED , FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH WILL BE UNTIL 5 NOVEMBER 1981 . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 15 DECEMBER 1979 . DONE AT BRUSSELS , 28 NOVEMBER 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION